Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Response to Amendment
Amendment filed August 10, 2021 has been entered.

Applicant's arguments filed August 10, 2021, have been fully considered but they are not found persuasive.

Claims 1, 7, 9-12 are pending.  Claims 2-6, 8 are canceled.  Claims 9-12 are withdrawn.  Claims 1, 7 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims encompass the claimed fusion protein which is limited by claim terms in name only which encompasses unlimited changes to the structure.  Terms such as TIGIT and CD40L encompass generically unlimited changes to the structure of the molecule.  The genus of fusion protein  as claimed includes variations in the entire polypeptide.   The genus of polypeptides as claimed includes all species of vertebrate and/or invertebrate animal’s entire polypeptide.  The specification discloses the specific polypeptides by name only of prophetic construct.  However, the specification does not disclose the unlimited genus of structures for the polypeptide.  The specification example is limited to CTLA4 and  FasL fusion protein.  The state of the art is such that TIGIT is used for inhibition and not activation (Tykosinski, US 2003/0216546).  Thus, applicant was not in possession of the broad genus of fusion polypeptide as claimed by 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A 
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which structural regions are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying a chimeric polypeptide encompassed by the claimed specificity.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
Persson et al. (JBC, 1997) teach that the skilled artisan is well aware that specific polypeptide with specific amino acid sequence can be constructed.  However, the claims do not provide structure or structural regions for the functional limitations.  The state of the art is silent regards to envisioning domain species whose protein structures which are not known.  Even in situations where there is some confidence of a similar overall structure between binding domain only experimental research can confirm the artisan’s best guess as to function of the structurally related inhibitors.  
For inventions in an unpredictable art, adequate written description of a genus, 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The 
Therefore, only fusion protein of the specification example are known, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,040,841 in view of Tykocinscki et al. (US 20030216546)  and Hilary et al. (US 2020/0317773).
	Claims 1-10 of U.S. Patent No. 10,040,841 disclose the binfunctional chimeric protein CTLA4 FasL protein.  ‘841 does not teach the proteins TIGIT or CD40L as part of chimeric protein.
Tykocinski discloses bifunctional fusion/chimeric protein and pharmaceutical composition comprising the fusion/chimeric and a pharmaceutical carrier wherein one of the protein is CTLA4 and the second protein is CD40L (paragraph 27-28, 30-31, 33, 50-
	Hilary et al. disclose TIGIT fusion protein to regulate human T cell response (paragraph  56-57,147, 265, 385).
	It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the TIGIT of Hilary and CD40L of Tykociski to the bifunctional fusion/chimeric protein of ‘841.  One of skilled in the art would be motivated by the teaching of Tykociski of configuring the chimeric protein for appropriate  cell type for treatment of the particulariness or for the particular objective desired (paragraph 28) and the teaching of Hilary for treatment of modulating T cells.
	Applicants request deferring addressing issues of Double Patenting until indication of allowable subject matter.  The rejection is maintained until such time.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646